Citation Nr: 1757014	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-12 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for bilateral carpal tunnel syndrome.

2. Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the lumbar spine.

3. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with degenerative joint disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to August 1989 and from February 1990 to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Bilateral Carpal Tunnel Syndrome 

The Veteran contends that his bilateral carpal tunnel syndrome was caused by his military service. Specifically, the Veteran contends that his carpal tunnel syndrome was due to him being a heavy equipment mechanic in the Navy for 10 years. The Veteran expressed that after service, he was hired as a mechanic for Mobile Fleet Care in June 1996 and that by August 1996 he was experiencing carpal tunnel syndrome symptoms. The Veteran maintains that due to the short period of work time after being separated from service, it seems more likely that his carpal tunnel syndrome is a direct result of him being a mechanic and turning wrenches for 10 years in the Navy rather than due to his job at Mobile Fleet Care.   

The Veteran's DD214 reveals that the Veteran's primary specialty was a mechanical system technician. 

The Veteran's claims file contains an October 1998 report from Dr. M.J.K. The report was created in preparation for the Veteran's Workers Compensation claim regarding carpal tunnel syndrome. 

The report contained a history statement from the Veteran, in which the Veteran  expressed that he began experiencing sharp pain and numbing in both hands and wrists approximately two months after beginning employment with Mobile Fleet Care. The report noted the Veteran's military occupation specialty as a diesel mechanic for 10 years and reported that there were no military injuries. Dr. M.J.K. opined that the Veteran's "current complaints are due to the industrial injury in August 1996 while in the employment of Mobile Fleet Care."  

The Veteran was afforded a VA examination in May 2010. The examiner diagnosed the Veteran with bilateral carpal tunnel syndrome and the examiner expressed that carpal tunnel syndrome is often a repetitive use phenomenon and that repetitive use frequently causes this condition. 

The examiner noted that there were no symptoms of carpal tunnel syndrome within one year of service and therefore, the examiner opined that it would be "speculating to state that the Veteran's work as an equipment mechanic in service caused the onset of symptoms of carpal tunnel syndrome beginning about 14 months after leaving service." 

In a January 2011 private treatment letter from Dr. F.B., the physician opined that it is possible that the Veteran's military work activity in the past, may have contributed to the Veteran's current carpal tunnel syndrome. 

Based on the private and VA opinion above, the Board finds that a remand is necessary in order to obtain a new and adequate opinion. Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board notes that both opinions are speculative at best given the examiners' uncertainty, that the Veteran's 10 years of being a mechanic in service, "may have" contributed to the Veteran's current carpal tunnel syndrome, and are therefore inadequate. See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus). 

As such, a remand is necessary in order to obtain a new opinion so as to determine the nature and etiology of the Veteran's carpal tunnel syndrome.

Degenerative Joint Disease of the Lumbar Spine and Radiculopathy

The Veteran's most recent VA examination that addressed his degenerative joint disease of the lumbar spine was in January 2010. During the March 2017 hearing, the Veteran reported that the symptoms of his lumbar disability have worsened since that examination. Where the evidence of record indicates that the disability has become worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Olson v. Principi, 3 Vet. App. 489, 482 (1992) ("where the veteran claims a disability has worsened than when originally rated, and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."). 

Therefore, the evidence of record reveals that another VA examination is necessary to determine the current severity and nature of the Veteran's service-connected degenerative joint disease of the lumbar spine.  As this examination will address any associated neurologic abnormalities and the severity thereof,  this examination report will also be relevant to the issue of the left radiculopathy.  As such, this issue must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all updated VA treatment records of the Veteran and associate them with the record. 

2. Following receipt of any outstanding medical records, please schedule the Veteran for a VA examination from an examiner other than the May 2010 VA examiner to determine the nature and etiology of the Veteran's bilateral carpal tunnel syndrome. The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner should address the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral carpal tunnel syndrome is caused by, or otherwise etiologically related to, the Veteran's active service, to include as due to being a mechanic for many years in service. 

In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence. A complete rationale should be provided for all opinions rendered.

3. Following receipt of any outstanding medical records, schedule the Veteran for a VA examination to determine the current severity of his service-connected degenerative joint disease of the lumbar spine. The entire claims file, including Virtual VA and VBMS records, must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions. All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner should conduct range of motion testing of the lumbosacral spine, expressed in degrees. The examiner should render specific findings as to whether there is objective evidence of ankylosis, pain on motion, weakness, excess fatigability, and/or incoordination associated with lumbar spine. 

If pain on motion is observed, the examiner should indicate the point at which pain begins. The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbosacral spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. The examiner should express any additional functional loss in terms of additional degrees of limited motion.

The examiner should also address any associated neurologic abnormalities and the severity thereof, to include the previously identified left lower extremity radiculopathy.

4. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal. If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.
	
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals




